FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CONFEDERATED TRIBES OF SILETZ             
INDIANS OF OREGON; SMOKEY POINT
HARDWOOD, INC.,
                          Plaintiffs,          Nos. 03-35669
               and                                  03-35984
ROSS-SIMMONS HARDWOOD LUMBER                     D.C. No.
COMPANY, INC.,                                CV-00-01693-OMP
                 Plaintiff-Appellee,              ORDER
                v.
WEYERHAEUSER COMPANY,
             Defendant-Appellant.
                                          
    On Remand From The United States Supreme Court

                       Filed April 11, 2007

    Before: Thomas G. Nelson and Johnnie B. Rawlinson,
        Circuit Judges, and William W Schwarzer,*
                   Senior District Judge.


                            COUNSEL

Stephen V. Bomse, M. Laurence Popofsky and Heather N.
Leal, Heller Ehrman White & McAuliffe LLP, San Francisco,
California, for the appellant.

Michael E. Haglund, Haglund, Kelley, Horngren & Jones,

  *The Honorable William W Schwarzer, Senior United States District
Judge for the Northern District of California, sitting by designation.

                                4067
4068    ROSS-SIMMONS HARDWOOD v. WEYERHAEUSER CO.
LLP, and Roy Pulvers, Lindsay, Hart, Neil & Weigler, LLP,
Portland, Oregon, for the appellee.


                          ORDER

   The judgment of the district court is vacated and the case
is remanded to the district court for further proceedings con-
sistent with the decision of the Supreme Court of the United
States in Weyerhaeuser Co. v. Ross-Simmons, 127 S. Ct. 1069
(2007).

  In fulfilling this mandate, the district court may hold such
hearings and enter such orders as it deems appropriate.

  IT IS SO ORDERED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.